817 F.2d 757
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas Barry SOWELL, Suing by and Through his naturalguardian and next friend, Edward Thomas SOWELL,Plaintiff-Appellant,v.Robert CONGER, et al., Defendants-Appellees.
No. 86-5088.
United States Court of Appeals, Sixth Circuit.
May 12, 1987.

On Appeal from the United States District Court for the Western District of Tennessee.
Before LIVELY, Chief Judge, and ENGEL and KRUPANSKY, Circuit Judges.
PER CURIAM.


1
This case is before the court on the district court record and briefs of the parties.  The plaintiff-appellant was represented by counsel who prepared and filed a brief, but otherwise the plaintiff-appellant has appeared pro se in this court.  The court is handicapped by the failure of the plaintiff-appellant to file an adequate appendix and the fact that neither brief clearly identifies the issues on appeal.


2
Our examination of the record and briefs leads to the conclusion that plaintiff failed to establish the existence of a conspiracy within the Jackson, Tennessee Police Department to deprive him of constitutional rights as claimed in this civil rights action.  Accordingly, the judgment of the district court is affirmed.  The plaintiff-appellant will pay the costs on appeal, but the motion of the defendants-appellees for double costs and sanctions is denied.